COLLINS, J.
(dissenting).
Counsel for plaintiff petitions for á rehearing, specifying thirteen distinct grounds therefor. I think that on one of these, at least, the petition should be granted, but a majority of the four justices who agreed on the opinion as originally filed do not take this view. As required by the insurance code (Laws 1895, c. 175, § 76), the defendant, a foreign insurance company, had appointed a state agent, and a certificate of such appointment had been duly filed. It clearly appeared from the evidence that the state agent knew that Little, the solicitor, made a practice of taking promissory notes on account of premiums, and, further, that this practice had been sanctioned by such agent. In fact, there was testimony which would have justified a finding that the state agent himself did not hesitate to disregard instructions on this point, and to take notes for first premiums. By express enactment, the acts of a state agent are made binding upon the company he represents, when they are within his apparent authority as»its accredited agent. Id. c. 175, § 89. But our attention was not called to this statute on the original argument. This statutory rule should be closely followed, if we are to properly protect such of our citizens as have to deal with these foreign corporations, engaged in the business of fire and accident, as well as life, insurance within our borders. So on the proofs at the trial the case was not one of implied, but of apparent, authority. Nor was our attention directed to the quite recent case of Godfrey v. New York Life Ins. Co., 70 Minn. 224, 73 N. W. 1, wherein the acts of an insurance solicitor, who had, in direct disobedience of his instructions, but with the knowledge of the state agent, accepted promissory notes for first premiums, were considered. I am unable *53to reconcile the views therein expressed with what, has been said in the original opinion herein.